Decided 13 August, 1900.
On Motion for Rehearing.
The gas company demanded and received a deposit of $7 from Mackin as security for the very gas it is withholding, and it has the deposit still. Under this condition the decision of the court necessarily includes the proposition that a rule of the company is reasonable that permits it to refuse gas to a customer who has deposited security for his bill, or paid for his gas in advance, because he owes for other gas already consumed. Such a proposition is not just and is not the law. If that rule is to be upheld, it must be on the principle that a gas company has a remedy for the collection of debts due it that no other citizen has. Such a rule is not for its protection, for it is already protected by the deposit. The enforcement of this rule is coercion pure and simple. The company cannot shut off the supply that has been paid for in *130advance, because an old bill is unpaid: Merrimac River Sav. Bank v. Lowell, 152 Mass. 556 (10 L. R. A. 122, 26 N. E. 97).
When the company received and kept the money to pay for the gas it was bound to furnish that gas; our right is clear to the gas already paid for on the conceded facts, and we are entitled to the writ. The court has fallen into the error of supposing that the question to be decided is the justness of the bill, instead of the fact of the dispute. When a bill is honestly disputed, it is the duty of the company to furnish the gas, and let the dispute be settled by an action. It is never the duty of the consumer to prove that he does not owe the bill, but the company must prove that he does.
Per Curiam.
The deposit of seven dollars, mentioned in the petition for rehearing, it is alleged by the alternative writ was made at the time plaintiff applied for gas at No. 107 Fourth Street, as “security for the payment of the reasonable charges” for gas furnished, “which sum the said company received and still holds for such purpose.” It is also averred and admitted that from the twenty-seventh of September to the eleventh of November, 1899, plaintiff used gas for which he has not paid, and for which the money remains a security. The record does not disclose the amount of the unpaid bill. It may be over or under the amount of the deposit. I11 either case, the contention that such deposit is, in effect, a payment in advance for the gas which the company now refuses to furnish is clearfy without merit. The other questions so ably argued in the petition were all considered on the original hearing, and we see no reason to depart from the conclusions then reached. The petition for rehearing is denied. Rehearing Denied.